DETAILED ACTION
Claims 1-19 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 5/25/2021. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Drawings
The drawings filed on 2/18/2019 are acceptable as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-9 is directed towards a process, and claims 10-19 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “determining interest information for a plurality of employees in a workplace environment, wherein interest information is determined by analyzing employee work product, employee communications, and personality profiles,” “analyzing the interest information to place the plurality of employees into a plurality of connection groups including game groups and chat groups,” and “tracking participation rates to determine connection levels to enhance the plurality of connection groups, wherein participation rates are further tracked to automatically adjust employee reviews.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim does not recite any additional elements. Additionally, independent claim 10 recite further additional elements: “A system comprising: an interest analysis system… a connection and calendaring system… a facilitation system … a tracking system,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0050]-[0053]). The claim does not recite any additional elements. Additionally, independent claim 10 recite further additional elements: “A system comprising: an interest analysis system… a connection and calendaring system… a facilitation system … a tracking system,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-9 and 11-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-9 and 11-19 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-9 and 11-19 do not recite further additional elements.
Regarding claims 10-19, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0050]-[0053]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	
Additionally, claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed towards system or apparatus claims but they do not recite structural features but rather recite features such as “A system comprising: an interest analysis system… a connection and calendaring system… a facilitation system … a tracking system,” etc. which are primarily software terms per se. Therefore these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter. Appropriate correction and/or clarification is required. The Office recommends amending the claims so that more structural features are recited in the bodies of these claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2012/0290950 to Rapaport et al. (hereafter referred to as Rapaport).
As per claim 1, Rapaport teaches:
A method comprising: determining interest information for a plurality of employees in a workplace environment (Paragraph Number [0263] teaches indicating to the viewing user how deeply interested or not are various other users (e.g., friends, family, followed influential individuals or groups) are with regard to one or more topics (or other points, nodes or subregions of other Cognitive Attention Receiving Spaces) that the viewing user (e.g., 432) is currently apparently projecting substantial attention toward or failing to projecting substantial attention toward (in other words, missing out in the latter case)).
wherein interest information is determined by analyzing employee work product, employee communications, and personality profiles (Paragraph Number [0261] teaches system users (including the first user's friends for example) may be similarly individually casting individualized cognitive "heats" (by "touching") on same or closely related points, nodes or subregions of same or interrelated Cognitive Attention Receiving Spaces during roughly same time periods. The STAN.sub.--3 system can then indicate, at minimum, to the various isolated users that they are not alone in their heat casting activities. However, what is yet more beneficial to those of the users who are willing to accept is that the STAN.sub.--3 system can bring the isolated users into a collective chat or other forum participation activities wherein they begin to collaboratively work together (due, for example to their predetermined co-compatibilities to collaboratively work together) and they can thereby refine or add to the work product that they had individually developed thus far. (Work Product). Paragraph Number [0467] teaches a set of system recalled lists of other top 5 topics that the user may previously have focused-upon at earlier times or for indicating to the system that a different context is active and thereby implicitly (or explicitly) requesting that the system present a different set of, more context appropriate, Instan-Chat.TM. proposals. The user can then quickly click, tap or otherwise activate on one of those alternate options and thus switch to a different set of top 5 topics (or top N points, nodes or subregions of other CARSs). Alternatively, if the user has time, the user may manually define a new collection of current top 5 topics that the user feels he/she is currently focused-upon. (Employee Communications). Paragraph Number [0172] teaches user PEEP records (Personal Emotion Expression Profiles) are augmented with user PHAFUEL records (Personal Habits And Favorites/Unfavorites Expression Logs--see FIG. 5A re the latter) which indicate various life style habits and routines of the respective users (Personality Profiles)).
analyzing the interest information to place the plurality of employees into a plurality of connection groups including game groups and chat groups (Paragraph Number [0170] teaches the repeated schedule-checking algorithms may assist in the automated formulating of group invitations based on open time slots and based on competing other obligations. In other words, much of the underlying data processing is already occurring in the background for the STAN systems to support their primary job of delivering online invitations to STAN users to join on-topic (or other) online forums that appear to be best suited for what the machine system automatically determines to be the more likely topic(s) of current focus and/or other points, nodes or subregions (PNOS) of current focus in other Cognitions-representing Spaces for each monitored user).
calendaring and scheduling the game groups and chat groups upon reviewing the work availability calendars of the plurality of employees (Paragraph Number [0164] teaches the Gmail.TM. service (446) has a Group Chat function which allows registered members to form chat groups and chat with one another. GoogleWave.TM. (447) is a project collaboration system that is believed to be still maturing at the time of this writing. Microsoft Outlook.TM. provides calendaring and collaboration scheduling services whereby a user can propose, declare or accept proposed meetings or other events to be placed on the user's computerized schedule. Paragraph Number [0165] teaches the system to periodically import calendaring and/or collaboration/event scheduling data from a user's Microsoft Outlook.TM. and/or other alike scheduling databases (irrespective of whether those scheduling databases and/or their support software are physically local within a user's computer or they are provided via a computing cloud) if such importation is permitted by the user, so that the STAN.sub.--3 system can use such imported scheduling data to infer, at the scheduled dates, what the user's more likely environment and/or contexts are. Paragraph Number [0174] teaches configured to indicate to the system general location data as well as general time slots of free time thereby preserving user privacy regarding details).
tracking participation rates to determine connection levels to enhance the plurality of connection groups (Paragraph Number [0265] teaches a lower plane that has 3D or greater dimensional attributes (see frame 413xyz) wherein different chat or other forum participation sessions are stacked along a Z-direction over topic centers or nodes that reside on an XY plane. Therefore, in this kind of 3D mapping, one can navigate to and usually observe the ongoings within chat rooms of a given topic center (unless the chat is a private closed one) by obtaining X, Y (and optionally Z) coordinates of the topic center (e.g., 419a), and navigating upwards along the Z-axis (e.g., Za) of that topic center to visit the different chat or other forum participation sessions that are currently tethered to that topic center).
wherein participation rates are further tracked to automatically adjust employee reviews (Paragraph Number [0526] teaches subsequent CFi signals received from the corresponding user (301A') in response to the newly presented content (and/or invitations) will next be interpreted in light of this more refined context determination (as represented by the updated 316o signal). If the user subsequently expresses satisfaction with the supposedly on-topic invitations and/or suggestions and/or content presentations made to him/her on the basis of this state, the STAN.sub.--3 system interprets such positive voting (implicit or explicit) as a reinforcing feedback for its neural net and/or other forms of adaptive and self-correcting modeling of the user. If the user expresses dissatisfaction (by way of unexpected negative CVi's), then the STAN.sub.--3 system interprets such negative voting as constituting a detracting feedback for its neural net and/or other form of adaptive and self-corrective modeling of the user and the system then adjusts ("learns") accordingly so as to reduce the frequency of reoccurrence of such error. Strong and prolonged dissatisfaction beyond a predetermined threshold leads to reloading of the default profiles 301d and starting over afresh as described above).
As per claim 2, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
wherein the participation rates are explicitly assessed (Paragraph Number [0240] teaches the system can automatically determine or estimate what that predetermined duration is by, for example, looking at the digitized calendars, to-do-lists, etc. of the prospective chatterers and/or using the determined personal contexts and corresponding PHAFUEL records (habits, routines) of the chatterers (where the habits, routines data may inform as to the typical free time of the user under the given circumstances)).
As per claim 3, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
wherein satisfaction rates are further used to determine connection levels (Paragraph Number [0526] teaches the system automatically presents what it considers to be context-appropriate presentations (e.g., content and/or invitations) to the user 301A'. Subsequent CFi signals received from the corresponding user (301A') in response to the newly presented content (and/or invitations) will next be interpreted in light of this more refined context determination (as represented by the updated 316o signal). If the user subsequently expresses satisfaction with the supposedly on-topic invitations and/or suggestions and/or content presentations made to him/her on the basis of this state, the STAN.sub.--3 system interprets such positive voting (implicit or explicit) as a reinforcing feedback for its neural net and/or other forms of adaptive and self-correcting modeling of the user. If the user expresses dissatisfaction (by way of unexpected negative CVi's), then the STAN.sub.--3 system interprets such negative voting as constituting a detracting feedback for its neural net and/or other form of adaptive and self-corrective modeling of the user and the system then adjusts ("learns") accordingly so as to reduce the frequency of reoccurrence of such error. Strong and prolonged dissatisfaction beyond a predetermined threshold leads to reloading of the default profiles 301d and starting over afresh as described above).
As per claim 4, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
wherein satisfaction rates are implicitly determined based on implicit user interactions with the game groups and chat groups. (Paragraph Number [0526] teaches the system automatically presents what it considers to be context-appropriate presentations (e.g., content and/or invitations) to the user 301A'. Subsequent CFi signals received from the corresponding user (301A') in response to the newly presented content (and/or invitations) will next be interpreted in light of this more refined context determination (as represented by the updated 316o signal). If the user subsequently expresses satisfaction with the supposedly on-topic invitations and/or suggestions and/or content presentations made to him/her on the basis of this state, the STAN.sub.--3 system interprets such positive voting (implicit or explicit) as a reinforcing feedback for its neural net and/or other forms of adaptive and self-correcting modeling of the user. If the user expresses dissatisfaction (by way of unexpected negative CVi's), then the STAN.sub.--3 system interprets such negative voting as constituting a detracting feedback for its neural net and/or other form of adaptive and self-corrective modeling of the user and the system then adjusts ("learns") accordingly so as to reduce the frequency of reoccurrence of such error. Strong and prolonged dissatisfaction beyond a predetermined threshold leads to reloading of the default profiles 301d and starting over afresh as described above).
As per claim 5, Rapaport teaches each of the limitations of claims 1 and 4.
In addition, Rapaport teaches.
wherein implicit user interactions include time connected to a video conference and engagement with a game (Paragraph Number [0343] teaches by picking a specific space or subspace, the computed "heat" values may indicate to the watchdogging user not only what are the hottest topics of his/her friends and/or followed groups recently (e.g., last one hour) or in a longer term period (e.g., this past week, month, business financial quarter, etc.), but for example, what are the hottest chat rooms or other forums of the followed entities in a relevant time period, what are the hottest other shared experiences (e.g., movies, You-Tube.TM. videos, TV shows, sports events, books, social games, music events, etc.) of his/her friends and/or followed groups, TPP's, etc., recently (e.g., last 30 minutes) or in a longer-term period (e.g., this past evening, weekday, weekend, week, month, business financial quarter, etc.). The filtering parameters may also discriminate with regard to heats generated in a specified geographic area and/or for a specified demographic population, where the latter can be in a virtual world as well as in real life. Paragraph Number [0345] teaches specific time durations and/or specific spaces or subspaces are merely some examples of how heats may be filtered so as to provide more focused information to a first user about how others are behaving (teaching time connection to particular media and engagement with specific activities including games and video calls)).
As per claim 6, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
wherein chat groups are automatically scheduled on a plurality of employee calendars (Paragraph Number [0118] teaches the sorted first array of disc objects 101a-101d and what they represent are automatically chosen or automatically offered to be chosen based on an automatically detected current context of the device user. The sorted array of disc objects 101a-101d and what they represent can be automatically chosen or automatically offered to be chosen based on current time of day, day of week, date within year and/or current geographic location or compass heading of the user or his vehicle and/or scheduled events in the user's computerized calendar files).
As per claim 7, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
wherein game groups are automatically scheduled on a plurality of employee calendars (Paragraph Number [0171] teaches users are automatically and selectively invited to join in on a system-sponsored game or contest where the number of participants allowed per game or contest is limited to a predetermined maximum number (e.g., 100 contestants or less, 50 or less, 10 or less, or another contest-relevant number). The game or contest may involve one or more prizes and/or recognitions for a corresponding first place winning user or runner up. The prizes may include discount coupons or prize offerings provided by a promoter of specified goods and/or services. In one embodiment, to be eligible for possible invitation to the game or contest (where invitation may also require winning in a final invitations round lottery), the users who wish to be invited (or have a chance of being invited) need to pre-qualify by being involved in one or more pre-specified activities related to the system and/or by having one or more pre-specified user attributes).
As per claim 8, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
wherein participation rates are used to adjust employee compensation.  (Paragraph Number [0171] teaches users are automatically and selectively invited to join in on a system-sponsored game or contest where the number of participants allowed per game or contest is limited to a predetermined maximum number (e.g., 100 contestants or less, 50 or less, 10 or less, or another contest-relevant number). The game or contest may involve one or more prizes and/or recognitions for a corresponding first place winning user or runner up. The prizes may include discount coupons or prize offerings provided by a promoter of specified goods and/or services. In one embodiment, to be eligible for possible invitation to the game or contest (where invitation may also require winning in a final invitations round lottery), the users who wish to be invited (or have a chance of being invited) need to pre-qualify by being involved in one or more pre-specified activities related to the system and/or by having one or more pre-specified user attributes Paragraph Number [0788] teaches special preliminary invitations are sent to these identified TPP personas. The special preliminary invitations indicate to the targeted Tipping point people that, if they join, and the afterwards joining participants are happy with the chat (as indicated by feedback CVi data), then the early-wise committing TPP will be rewarded, for example with discount coupons offered by a corresponding promotion offeror (vendor) 560p.).
As per claim 9, Rapaport teaches each of the limitations of claim 1.
In addition, Rapaport teaches:
further comprising facilitating the connection groups virtually to provide an organized and consistent experience for employees participating in the connection groups (Paragraph Number [0106] teaches there may be an at-the-office or at-work-site persona that is different from an at-home or an on-vacation persona and these may have respectively different habits, routines and/or personal expression preferences due to corresponding contexts. (See also briefly the context identifying signal 316o of FIG. 3D which will detailed below. Most likely context may be identified in part based on user selected persona.) More specifically, one of the many selectable personas that the first user 431 may have is one that predominates in a specific real and/or virtual environment 431e2 (e.g., as geographically detected by integral GPS-2 device of CPU-2 and/or as socially detected by a connected/nearby others detector)).
As per claim 10, Rapaport teaches:
A system comprising: an interest analysis system… a connection and calendaring system… a facilitation system … a tracking system (Paragraph Number [0102] teaches data processing equipment that is remote from the user but is nonetheless controllable by a local means available to the user. More specifically, the user (e.g., 431) may have a so-called net-computer (e.g., 431a) in his local possession and in the form for example of a tablet computer (see also 100 of FIG. 1A) or in the form for example of a palmtop smart cellphone/computer (see also 199 of FIG. 2) where that networked-computer is operatively coupled by wireless or other means to a virtual computer or to a virtual desktop space instantiated in one or more servers on a connected to network (e.g., the Internet 401). In such cases the user 431 may access, through operations of the relatively less-fully equipped net-computer (e.g., tablet 100 of FIG. 1A or palmtop 199 of FIG. 2, or more generally CPU-1 of FIG. 4A), the greater computing and data storing resources (hardware and/or software) available in the instantiated server(s) of the supporting cloud or other networked super-system (e.g., a system of data processing machines cooperatively interconnected by one or more networks to form a cooperative larger machine system)).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 11, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data is collected through manual data input and automatic data input (Paragraph Number [0106] teaches there may be an at-the-office or at-work-site persona that is different from an at-home or an on-vacation persona and these may have respectively different habits, routines and/or personal expression preferences due to corresponding contexts. (Most likely context may be identified in part based on user selected persona.) More specifically, one of the many selectable personas that the first user 431 may have is one that predominates in a specific real and/or virtual environment 431e2 (e.g., as geographically detected by integral GPS-2 device of CPU-2 and/or as socially detected by a connected/nearby others detector). When user 431 is in this environmental context (431e2), that first user 431 may choose to identify him or herself with (or have his CPU device automatically choose for him/her) a different user identification (UAID-2, also 431u2) than the one utilized (UAID-1, also 431u1) when typically interacting in real time with the system).
As per claim 12, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data is obtained through manual input (Paragraph Number [0106] teaches there may be an at-the-office or at-work-site persona that is different from an at-home or an on-vacation persona and these may have respectively different habits, routines and/or personal expression preferences due to corresponding contexts. (Most likely context may be identified in part based on user selected persona.) More specifically, one of the many selectable personas that the first user 431 may have is one that predominates in a specific real and/or virtual environment 431e2 (e.g., as geographically detected by integral GPS-2 device of CPU-2 and/or as socially detected by a connected/nearby others detector). When user 431 is in this environmental context (431e2), that first user 431 may choose to identify him or herself with (or have his CPU device automatically choose for him/her) a different user identification (UAID-2, also 431u2) than the one utilized (UAID-1, also 431u1) when typically interacting in real time with the system).
As per claim 13, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data is obtained through automatic input (Paragraph Number [0106] teaches there may be an at-the-office or at-work-site persona that is different from an at-home or an on-vacation persona and these may have respectively different habits, routines and/or personal expression preferences due to corresponding contexts. (Most likely context may be identified in part based on user selected persona.) More specifically, one of the many selectable personas that the first user 431 may have is one that predominates in a specific real and/or virtual environment 431e2 (e.g., as geographically detected by integral GPS-2 device of CPU-2 and/or as socially detected by a connected/nearby others detector). When user 431 is in this environmental context (431e2), that first user 431 may choose to identify him or herself with (or have his CPU device automatically choose for him/her) a different user identification (UAID-2, also 431u2) than the one utilized (UAID-1, also 431u1) when typically interacting in real time with the system).
As per claim 14, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data includes employee work product data (Paragraph Number [0261] teaches system users (including the first user's friends for example) may be similarly individually casting individualized cognitive "heats" (by "touching") on same or closely related points, nodes or subregions of same or interrelated Cognitive Attention Receiving Spaces during roughly same time periods. The STAN.sub.--3 system can then indicate, at minimum, to the various isolated users that they are not alone in their heat casting activities. However, what is yet more beneficial to those of the users who are willing to accept is that the STAN.sub.--3 system can bring the isolated users into a collective chat or other forum participation activities wherein they begin to collaboratively work together (due, for example to their predetermined co-compatibilities to collaboratively work together) and they can thereby refine or add to the work product that they had individually developed thus far. (Work Product)).
As per claim 15, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data includes employee personality profiles (Paragraph Number [0172] teaches user PEEP records (Personal Emotion Expression Profiles) are augmented with user PHAFUEL records (Personal Habits And Favorites/Unfavorites Expression Logs--see FIG. 5A re the latter) which indicate various life style habits and routines of the respective users (Personality Profiles)).
As per claim 16, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data includes employee communications data (Paragraph Number [0467] teaches a set of system recalled lists of other top 5 topics that the user may previously have focused-upon at earlier times or for indicating to the system that a different context is active and thereby implicitly (or explicitly) requesting that the system present a different set of, more context appropriate, Instan-Chat.TM. proposals. The user can then quickly click, tap or otherwise activate on one of those alternate options and thus switch to a different set of top 5 topics (or top N points, nodes or subregions of other CARSs). Alternatively, if the user has time, the user may manually define a new collection of current top 5 topics that the user feels he/she is currently focused-upon. (Employee Communications)).
As per claim 17, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the employee data includes employee calendar data (Paragraph Number [0164] teaches the Gmail.TM. service (446) has a Group Chat function which allows registered members to form chat groups and chat with one another. GoogleWave.TM. (447) is a project collaboration system that is believed to be still maturing at the time of this writing. Microsoft Outlook.TM. provides calendaring and collaboration scheduling services whereby a user can propose, declare or accept proposed meetings or other events to be placed on the user's computerized schedule. Paragraph Number [0165] teaches the system to periodically import calendaring and/or collaboration/event scheduling data from a user's Microsoft Outlook.TM. and/or other alike scheduling databases (irrespective of whether those scheduling databases and/or their support software are physically local within a user's computer or they are provided via a computing cloud) if such importation is permitted by the user, so that the STAN.sub.--3 system can use such imported scheduling data to infer, at the scheduled dates, what the user's more likely environment and/or contexts are. Paragraph Number [0174] teaches configured to indicate to the system general location data as well as general time slots of free time thereby preserving user privacy regarding details).
As per claim 18, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches:
wherein the facilitation system guidance includes providing prompts and information to participants of a connection group event (Paragraph Number [0171] teaches users are automatically and selectively invited to join in on a system-sponsored game or contest where the number of participants allowed per game or contest is limited to a predetermined maximum number (e.g., 100 contestants or less, 50 or less, 10 or less, or another contest-relevant number). The game or contest may involve one or more prizes and/or recognitions for a corresponding first place winning user or runner up. The prizes may include discount coupons or prize offerings provided by a promoter of specified goods and/or services. In one embodiment, to be eligible for possible invitation to the game or contest (where invitation may also require winning in a final invitations round lottery), the users who wish to be invited (or have a chance of being invited) need to pre-qualify by being involved in one or more pre-specified activities related to the system and/or by having one or more pre-specified user attributes).
As per claim 19, Rapaport teaches each of the limitations of claim 10.
In addition, Rapaport teaches.
wherein the connection and calendaring system is further configured to determine connection levels based on satisfaction rates (Paragraph Number [0526] teaches the system automatically presents what it considers to be context-appropriate presentations (e.g., content and/or invitations) to the user 301A'. Subsequent CFi signals received from the corresponding user (301A') in response to the newly presented content (and/or invitations) will next be interpreted in light of this more refined context determination (as represented by the updated 316o signal). If the user subsequently expresses satisfaction with the supposedly on-topic invitations and/or suggestions and/or content presentations made to him/her on the basis of this state, the STAN.sub.--3 system interprets such positive voting (implicit or explicit) as a reinforcing feedback for its neural net and/or other forms of adaptive and self-correcting modeling of the user. If the user expresses dissatisfaction (by way of unexpected negative CVi's), then the STAN.sub.--3 system interprets such negative voting as constituting a detracting feedback for its neural net and/or other form of adaptive and self-corrective modeling of the user and the system then adjusts ("learns") accordingly so as to reduce the frequency of reoccurrence of such error. Strong and prolonged dissatisfaction beyond a predetermined threshold leads to reloading of the default profiles 301d and starting over afresh as described above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.H.D/                                                                                                                                     Examiner, Art Unit 3624                                                                   


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624